Exhibit 10.55

Summary of Compensation for Executive Officers

Following is a description of the compensation arrangements for each of PC
Connection, Inc.’s (the “Company’s”) executive officers. The Company’s executive
officers as of March 11, 2011 consisted of: (i) Patricia Gallup, Chairman and
Chief Executive Officer; (ii) Timothy McGrath, President and Chief Operating
Officer; (iii) Jack Ferguson, Executive Vice President, Treasurer, and Chief
Financial Officer; and (iv) John Polizzi, Senior Vice President and Chief
Information Officer.

The Compensation Committee annually reviews and approves the compensation of the
Chief Executive Officer. It also reviews and approves the compensation of the
Company’s other executive officers, based on recommendations from the Chief
Executive Officer. In determining executive compensation, the Compensation
Committee considers a number of different factors, including the mix of salary,
bonus, and incentive compensation levels. In addition, a subcommittee of the
Compensation Committee is responsible for the determination and approval of
corporate goals and targets under the Company’s Executive Bonus Plan as well as
administration of the Company’s cash and equity incentive plans. The
Compensation Committee seeks to achieve three broad goals in connection with the
Company’s compensation philosophy and decisions regarding compensation. First,
the Company is committed to providing executive compensation designed to
attract, retain, and motivate executives who contribute to the long-term success
of the Company and are capable of leading the Company in achieving its business
objectives in the competitive and rapidly changing industry in which the Company
operates. Second, the Company wants to reward executives for the achievement of
company-wide business objectives of the Company. By tying compensation in part
to achievement, the Company believes that a performance-oriented environment is
created for the Company’s executives. Finally, compensation is intended to
provide executives with an equity interest in the Company so as to link a
meaningful portion of the compensation of the Company’s executives with the
performance of the Company’s Common Stock.

Compensation for the Company’s executives generally consists of three elements:

 

  •  

salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

 

  •  

bonus—bonuses are paid out under the Company’s Executive Bonus Plan and are
based on the achievement of company-wide net income and expense leverage goals.
Cash bonuses are set as a percentage of the executive officer’s base salary; and

 

  •  

equity awards—equity awards provide long-term incentives to promote and identify
long-term interests between the Company’s employees and its stockholders and to
assist in the retention of executives.



--------------------------------------------------------------------------------

The following table lists the 2010 annual salaries and bonuses of the Company’s
executive officers.

 

     Salary      Bonus (1)  

Patricia Gallup

Chairman and Chief Executive Officer

   $ 750,000       $ 1,000,000   

Timothy McGrath (2)

President and Chief Operating Officer

     532,692         825,000   

Jack Ferguson

Executive Vice President, Treasurer, and Chief Financial Officer

     340,000         510,000   

John Polizzi(3)

Senior Vice President and Chief Information Officer

     271,154         207,700   

 

  (1) The Compensation Subcommittee approved such bonuses under the Company’s
Executive Bonus Plan pursuant to achievement of company-wide net income and
expense leverage goals.

 

  (2) Mr. McGrath was promoted to President on May 1, 2010 and in connection
with his promotion his salary increased from $500,000 to $550,000. The salary
presented above includes the pro-rated increase awarded with his promotion.

 

  (3) Effective February 1, 2010, the Company appointed Mr. Polizzi as Senior
Vice President and Chief Information Officer. The salary and bonus presented
above reflects amounts earned during his partial year of service in 2010.

The Company granted awards in 2010 to the Company’s executive officers, as shown
below:

 

     # of
RSA  Shares      Per Share Fair
Market Value         

Restricted Stock Awards

        

Timothy McGrath

     50,000       $ 4.87      

President and Chief Operating Officer

              # of
Stock  Options      Per Share Fair
Market Value      Exercise Price  

Stock Options

        

Timothy McGrath

     75,000       $ 3.76       $ 6.77   

President and Chief Operating Officer

        

John Polizzi

     25,000       $ 3.52       $ 6.35   

Senior Vice President and Chief Information Officer

        

The restricted stock award granted in 2010 contains post-vesting selling
restrictions, as follows: Mr. McGrath may sell 10% of the awarded shares per
year, with such selling restriction lapsing at age 65.